                            IN THE UNITED STATES DISTRICT COURT FOR
                               THE SOUTHERN DISTRICT OF GEORGIA
                                       SAVANNAH DIVISION


        UNITED STATES OF AMERICA,


        V.                                              Case No.   CR418-225


        WILLIAM HAWKINS,
                               Defendant.




                   John R. Lovell counsel of record for defendant William Hawkins

        in the above-styled case has moved for leave of absence.        The Court

        is mindful that personal and professional obligations require the

        absence        of    counsel on occasion. The Court, however, cannot

        accommodate its schedule to the thousands of attorneys who practice

         within the Southern District of Georgia.

                   Counsel may be absent at the times requested. However, nothing

         shall prevent the case from going forward; all discovery shall
         proceed, status conferences, pretrial conferences, and trial shall
         not be interrupted or delayed. It is the affirmative obligation of

            counsel to provide a fitting substitute.



             ^ so ORDERED this              day of November 2018
       o—     CO
....
             x:
             a_
Id o <
             CO
             OJ                               WILLIAM T. MOORE,^R.,* JUDGE
             St.
   o<c       cr                               UNITED STATES DISTRICT COURT
             zs
             193                              SOUTHERN DISTRICT OF GEORGIA
